Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 16, 2019

                          Nos. 04-19-00292-CR & 04-19-00293-CR

                                  Gerald Edwin HODGES,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                       Trial Court Nos. 2018CR8989 & 2018CR8986
                        Honorable Jefferson Moore, Judge Presiding


                                       ORDER
       Appellants' motion for extension of time to file a brief in these consolidated cases is
granted. We order appellant's brief due November 7, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.



                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk